

116 HR 6521 IH: To prohibit the Secretary of Health and Human Services from taking certain actions with respect to Medicaid supplemental payments reporting requirements, and for other purposes.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6521IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Ms. Barragán (for herself and Mrs. Fletcher) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Health and Human Services from taking certain actions with respect to Medicaid supplemental payments reporting requirements, and for other purposes.1.Limitation on additional secretarial action with respect to Medicaid supplemental payments reporting requirements(a)In generalNotwithstanding any other provision of law, during the period that begins on the date of enactment of this section and ends the date that is 2 years after the last day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)), the Secretary of Health and Human Services shall not take any action (through promulgation of regulation, issue of regulatory guidance, or otherwise) to—(1)finalize or otherwise implement provisions contained in the proposed rule published on November 18, 2019, on pages 63722 through 63785 of volume 84, Federal Register (relating to parts 430, 433, 447, 455, and 457 of title 42, Code of Federal Regulations); or(2)promulgate or implement any rule or provision similar to the provisions described in paragraph (1) pertaining to the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or the State Children’s Health Insurance Program established under title XXI of such Act (42 U.S.C. 1397aa et seq.).(b)Continuation of other secretarial authorityNothing in this section shall be construed as prohibiting the Secretary during the period described in subsection (a) from taking any action (through promulgation of regulation, issuance of regulatory guidance, or other administrative action) to enforce a provision of law in effect as of the date of enactment of this section with respect to the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or the State Children’s Health Insurance Program established under title XXI of such Act (42 U.S.C. 1397aa et seq.), or to promulgate or implement a new rule or provision during such period with respect to such programs, other than a rule or provision described in subsection (a) and subject to the prohibition set forth in that subsection.